NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                      JUN 22 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 CRISTIAN SAMUEL CARDONA                          No.     14-73009
 FUENTES,
                                                  Agency No. A200-691-175
              Petitioner,

    v.                                            MEMORANDUM*

 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

         Cristian Samuel Cardona Fuentes, a native and citizen of Guatemala,

petitions for review of the Board of Immigration Appeals’ order dismissing his

appeal from an immigration judge’s decision denying his application for

withholding of removal and relief under the Convention Against Torture (“CAT”).

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Molina-Morales v. INS, 237 F.3d 1048, 1050 (9th

Cir. 2001). We deny the petition for review.

      Substantial evidence supports the agency’s determination that the harm

Cardona Fuentes suffered did not rise to the level of persecution. See Lim v. INS,

224 F.3d 929, 936 (9th Cir. 2000) (“Threats standing alone . . . constitute past

persecution in only a small category of cases, and only when the threats are so

menacing as to cause significant actual “‘suffering or harm.’”). Substantial

evidence also supports the agency’s determination that Cardona Fuentes failed to

establish a protected ground would be a central reason for the harm he fears. See

Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009); see also Molina-

Morales, 237 F.3d at 1052 (harm based on personal retribution is not persecution

on account of a protected ground). We reject Cardona Fuentes’s contention that

the agency discounted his testimony. Thus, we deny the petition for review as to

Cardona Fuentes’s withholding of removal claim.




                                          2                                    14-73009
      Finally, substantial evidence also supports the agency’s denial of CAT relief

because Cardona Fuentes failed to show it is more likely than not that he would be

tortured by the Guatemalan government, or with its consent or acquiescence. See

Garcia-Milian v. Holder, 755 F.3d 1026, 1034-35 (9th Cir. 2014).

      PETITION FOR REVIEW DENIED.




                                         3                                  14-73009